                                                        LLC‐ Balance Sheet
         Case 19-30501-sgj11 Doc 20 Filed 02/15/19                  Entered 02/15/19 16:32:42   Page 1 of 6


                                                                         7
                                                                     Texas LLC
ASSETS
  Current Assets
     Checking/Savings
          1011 ꞏ Compass Bank
             10119 ꞏ Payroll                                             (6,292.65)
             10120 ꞏ Payroll 2 - #1 Deposits
             10121 ꞏ MMKT                                               59,417.01
             10130 ꞏ Main Checking 2 - #6 Deposits
             10131 ꞏ Checking - #5 Deposits
          Total 1011 ꞏ Compass Bank
          1015 ꞏ Sovereign Bank
             10151 ꞏ Operating Account                                  22,994.19
             10152 ꞏ Payroll                                             3,312.87
             10153 ꞏ Credit Card                                        68,442.01
          Total 1015 ꞏ Sovereign Bank
          1020 ꞏ Cash On Hand
             1021 ꞏ Cash Greenville
             1025 ꞏ Cash Arlington
             1026 ꞏ Cash NW Hwy
          Total 1020 ꞏ Cash On Hand
          1101 ꞏ Asset Hold Account-Misc                                   883.90
     Total Checking/Savings                                            148,757.33
     Accounts Receivable
          1200 ꞏ Accounts Receivable
     Total Accounts Receivable                                               401.70
     Other Current Assets
          1300 ꞏ Deposits
             1301 ꞏ Deposits Greenville
                   13011 ꞏ Deposit - Beer Kegs
                   1301 ꞏ Deposits Greenville - Other
             Total 1301 ꞏ Deposits Greenville
             1302 ꞏ Deposits Addison
                   13022 ꞏ Deposit - Beer Kegs
                   1302 ꞏ Deposits Addison - Other
             Total 1302 ꞏ Deposits Addison
             1305 ꞏ Deposits Arlington
                   13055 ꞏ Deposit - Beer Kegs
                   1305 ꞏ Deposits Arlington - Other
             Total 1305 ꞏ Deposits Arlington
             1306 ꞏ Deposits NW Hwy
                   13066 ꞏ Deposit - Beer Kegs
                   1306 ꞏ Deposits NW Hwy - Other
             Total 1306 ꞏ Deposits NW Hwy
          Total 1300 ꞏ Deposits
          1390 ꞏ EAT24/Foodsby/DoorDash/UberEats
             13981 ꞏ Amazon Prime-Greenville
             13986 ꞏ Amazon Prime-Northwest Hwy
          Total 1390 ꞏ EAT24/Foodsby/DoorDash/UberEats
          1401 ꞏ Due from Greenville                                   246,944.01
          1402 ꞏ Due from Addison



                                                                                                         Page 1 of 6
                                              LLC‐ Balance Sheet
Case 19-30501-sgj11 Doc 20 Filed 02/15/19                 Entered 02/15/19 16:32:42   Page 2 of 6


                                                           Texas LLC
 1405 ꞏ Due from Arlington                                   198,238.45
 1406 ꞏ Due from NW Highway                                  126,555.33
 1407 ꞏ Due to Texas LLC
 1499 ꞏ Unresolved Over/Short
    417 ꞏ Unresolved-Regional                                       0.55
    1499 ꞏ Unresolved Over/Short - Other
 Total 1499 ꞏ Unresolved Over/Short
 1510 ꞏ Employee Advances                                          40.19
 1520 ꞏ Inventory
    1521 ꞏ Inventory Greenville
        110 ꞏ Greenville - Bev
        101 ꞏ Greenville - Food
        111 ꞏ Greenville Alcohol
            102 ꞏ Greenville - Liquor
            103 ꞏ Greenville - Beer Bottles
            104 ꞏ Greenville - Beer Kegs
            105 ꞏ Greenville - Wine
        Total 111 ꞏ Greenville Alcohol
        108 ꞏ Greenville - Retail
        109 ꞏ Greenvillle - Chemicals
    Total 1521 ꞏ Inventory Greenville
    1525 ꞏ Inventory Arlington
        510 ꞏ Arlington - Bev
        501 ꞏ Arlington - Food
        555 ꞏ Arlington Alcohol
            502 ꞏ Arlington - Liquor
            503 ꞏ Arlington - Beer Bottles
            504 ꞏ Arlington - Beer Kegs
            505 ꞏ Arlington - Wine
        Total 555 ꞏ Arlington Alcohol
        508 ꞏ Arlington - Retail
        509 ꞏ Arlington - Chemicals
    Total 1525 ꞏ Inventory Arlington
    1526 ꞏ Inventory NW Hwy
        610 ꞏ NW Hwy - Bev
        601 ꞏ NW Hwy - Food
        666 ꞏ NW Hwy Alcohol
            602 ꞏ NW Hwy - Liquor
            603 ꞏ NW Hwy - Beer Bottles
            604 ꞏ NW Hwy - Beer Kegs
            605 ꞏ NW Hwy - Wine
        Total 666 ꞏ NW Hwy Alcohol
        608 ꞏ NW Hwy - Retail
        609 ꞏ NW Hwy - Chemicals
    Total 1526 ꞏ Inventory NW Hwy
    1531 ꞏ Inventory Brewery - Greenville
    1533 ꞏ Inventory Brewery - Arlington
    1534 ꞏ Inventory Brewery - NW Hwy
 Total 1520 ꞏ Inventory
 1535 ꞏ Prepaid beer #1
 1538 ꞏ Prepaid beer #5



                                                                                               Page 2 of 6
                                                LLC‐ Balance Sheet
     Case 19-30501-sgj11 Doc 20 Filed 02/15/19              Entered 02/15/19 16:32:42   Page 3 of 6


                                                             Texas LLC
       1539 ꞏ Prepaid Beer #6
       1540 ꞏ Prepaid Expenses
           1541 ꞏ Prepaid Expenses Greenville
           1545 ꞏ Prepaid Expenses Arlington
           1546 ꞏ Prepaid Expenses NW Hwy
           1547 ꞏ Prepaid Expenses Texas LLC                     1,023.15
           1551 ꞏ Prepaid W/C Ins Greenville
           1555 ꞏ Prepaid W/C Ins Arlington
           1556 ꞏ Prepaid W/C Ins NW Hwy
           1561 ꞏ Prepaid Liab Ins Greenville
           1565 ꞏ Prepaid Liab Ins Arlington
           1566 ꞏ Prepaid Liab Ins NW Hwy
           1571 ꞏ Prepaid Rent Greenville
           1575 ꞏ Prepaid Rent Arlington
           1576 ꞏ Prepaid Rent NW Hwy
           1586 ꞏ Prepaid Flood Insurance
       Total 1540 ꞏ Prepaid Expenses
   Total Other Current Assets
Total Current Assets
Fixed Assets
   1610 ꞏ China, silver glass and linen
   1620 ꞏ Furniture
       1621 ꞏ Furniture & Equipment Greenvill
       1622 ꞏ Furniture & Equipment Addison
       1625 ꞏ Furniture & Equipment Arlington
       1626 ꞏ Furniture & Equipment NW Hwy
       1627 ꞏ Furniture & Equipment Texas LLC                   82,358.50
   Total 1620 ꞏ Furniture
   1650 ꞏ Leasehold Improvements
       1651 ꞏ Leasehold Improve - Greenville
       1652 ꞏ Leasehold Improve - Addison
       1655 ꞏ Leasehold Improve - Arlington
       1656 ꞏ Leasehold Improve - NW Hwy
       1657 ꞏ Leasehold Improve-LLC                              5,471.17
   Total 1650 ꞏ Leasehold Improvements
   1800 ꞏ Accumulated Depreciation
       1801 ꞏ Accumulated Depreciation - #1
       1802 ꞏ Accumulated Depreciation - #2
       1805 ꞏ Accumulated Depreciation - #5
       1806 ꞏ Accumulated Depreciation - #6
       1807 ꞏ Accumulated Depreciation-TX LLC                   (64,109.00)
   Total 1800 ꞏ Accumulated Depreciation
Total Fixed Assets
Other Assets
   119000 ꞏ Suspense                                                  ‐
   1899 ꞏ Loan Cost                                             40,495.50
   1900 ꞏ Intangible Assets
       1901 ꞏ Greenville - Intangible Assests
       1902 ꞏ Addison - Intangible Assests
       1905 ꞏ Arlington - Intangible Assests
       1906 ꞏ NW Hwy - Intangible Assests



                                                                                                 Page 3 of 6
                                                                  LLC‐ Balance Sheet
        Case 19-30501-sgj11 Doc 20 Filed 02/15/19                             Entered 02/15/19 16:32:42   Page 4 of 6


                                                                               Texas LLC
           1907 ꞏ TX LLC - Intangible Assets                                   1,157,463.00
       Total 1900 ꞏ Intangible Assets
       1990 ꞏ Accumulated Amortization
           1991 ꞏ Accumulated Amortization #1
           1992 ꞏ Accumulated Amortization #2
           1995 ꞏ Accumulated Amortization #5
           1996 ꞏ Accumulated Amortization #6
           1997 ꞏ Accumulated Amortization #7                                   (994,227.10)
       Total 1990 ꞏ Accumulated Amortization
   Total Other Assets
TOTAL ASSETS                                                                      949,412.78
LIABILITIES & EQUITY
   Liabilities
       Current Liabilities
           Accounts Payable
                 2000 ꞏ Accounts Payable                                         #REF!
           Total Accounts Payable
           Credit Cards
                 2047 ꞏ Credit Card 2 due John                                     8,279.14
           Total Credit Cards
           Other Current Liabilities
                 2050 ꞏ Gift Certificates
                     2051 ꞏ GC Greenville
                     2052 ꞏ GC Addison
                     2055 ꞏ GC Arlington
                     2056 ꞏ GC NW Hwy
                     2060 ꞏ GC on Account                                         21,022.26
                 Total 2050 ꞏ Gift Certificates
                 2070 ꞏ Groupon Coupon
                     2071 ꞏ Groupon One                                           36,644.27
                 Total 2070 ꞏ Groupon Coupon
                 20711 ꞏ Groupon Addison $20 for $12
                 20712 ꞏ Groupon Addison $40 for $24
                 20713 ꞏ Amazon Local $20/$10 - Addison
                 2100 ꞏ Payroll Liabilities
                     2101 ꞏ Payroll Liabilities Greenville
                         21011 ꞏ Payroll liab-wage garnish
                         21012 ꞏ Payroll liab - WH/Med/SS taxes
                         21013 ꞏ Payroll liab - FUTA tax
                         21014 ꞏ Payroll liab - SUTA tax
                     Total 2101 ꞏ Payroll Liabilities Greenville
                     2102 ꞏ Payroll Liabilities Addison
                     2103 ꞏ Payroll Liabilities Las Colinas
                         21032 ꞏ Payroll liab - WH/Med/SS taxes
                     Total 2103 ꞏ Payroll Liabilities Las Colinas                        ‐
                     2105 ꞏ Payroll Liabilities Arlington
                         21052 ꞏ Payroll liab - WH/Med/SS taxes
                         21053 ꞏ Payroll liab - FUTA tax
                         21054 ꞏ Payroll liab - SUTA tax
                         2105 ꞏ Payroll Liabilities Arlington - Other
                     Total 2105 ꞏ Payroll Liabilities Arlington



                                                                                                                   Page 4 of 6
                                                      LLC‐ Balance Sheet
 Case 19-30501-sgj11 Doc 20 Filed 02/15/19                        Entered 02/15/19 16:32:42   Page 5 of 6


                                                                   Texas LLC
            2106 ꞏ Payroll Liabilities NW Hwy
                21061 ꞏ Payroll liab - wage garnish
                21062 ꞏ Payroll liab - WH/Med/SS taxes
                21063 ꞏ Payroll liab - FUTA tax
                21064 ꞏ Payroll liab - SUTA tax
            Total 2106 ꞏ Payroll Liabilities NW Hwy
            2107 ꞏ Payroll Liabilities Texas LLC
                21072 ꞏ Payroll liab - WH/Med/SS taxes
                21073 ꞏ Payroll liab - FUTA tax
                21074 ꞏ Payroll liab - SUTA tax
            Total 2107 ꞏ Payroll Liabilities Texas LLC                18,768.92
        Total 2100 ꞏ Payroll Liabilities
        2300 ꞏ Accrued Expenses
            2301 ꞏ Accrued Expenses Greenville
            2305 ꞏ Accrued Expenses Arlington
            2306 ꞏ Accrued Expenses NW Hwy
            2321 ꞏ Accrued Utility Expense 1
            2325 ꞏ Accrued Utility Expense 5
            2326 ꞏ Accrued Utility Expense 6
            2341 ꞏ Accrued Credit Card Fees 1
            2345 ꞏ Accrued Credit Card Fees 5
            2346 ꞏ Accrued Credit Card Fees 6
        Total 2300 ꞏ Accrued Expenses
        2400 ꞏ Note Payable Current
            2401 ꞏ N/P Current Greenville
            2402 ꞏ N/P Current Addison
            2405 ꞏ N/P Current Arlington
            2406 ꞏ N/P Current NW Hwy
        Total 2400 ꞏ Note Payable Current
        2408 ꞏ NP Finance Note-Liability Ins
        2409 ꞏ Note Payable-John M. McMurray                         344,916.71
        2420 ꞏ Note Payable - Finance Note WC
        2500 ꞏ 401k
            2501 ꞏ 401K - Greenville
            2505 ꞏ 401K - Arlington
            2506 ꞏ 401K - NW Hwy
            2507 ꞏ 401K - Texas LLC                                        519.00
        Total 2500 ꞏ 401k
        2700 ꞏ Note Payable for TV Purchase
            2701 ꞏ Best Buy                                           13,487.11
        Total 2700 ꞏ Note Payable for TV Purchase
    Total Other Current Liabilities
Total Current Liabilities
Long Term Liabilities
    2830 ꞏ Note Payable - Auto Finance                                12,632.30
    2840 ꞏ Note Payable Sovereign Bank
        2841 ꞏ N/P LT Greenville
        2842 ꞏ N/P LT Addison
        2845 ꞏ N/P LT Arlington
        2846 ꞏ N/P LT NW Hwy
        2840 ꞏ Note Payable Sovereign Bank - Other                             ‐


                                                                                                       Page 5 of 6
                                                       LLC‐ Balance Sheet
        Case 19-30501-sgj11 Doc 20 Filed 02/15/19                  Entered 02/15/19 16:32:42   Page 6 of 6


                                                                    Texas LLC
            Total 2840 ꞏ Note Payable Sovereign Bank
       Total Long Term Liabilities
   Total Liabilities
   Equity
       3110 ꞏ Retained Earnings                                     (1,721,545.40)
       3135 ꞏ Partner One Equity
            3145 ꞏ Partner One Draws                                2,008,127.81
            3155 ꞏ Partner One Contributions                           72,537.00
       Total 3135 ꞏ Partner One Equity
       Net Income                                                      32,400.26
   Total Equity
TOTAL LIABILITIES & EQUITY                                            #REF!
                                                                      #REF!




                                                                                                        Page 6 of 6
